UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2049


CASEY LYNN JORDAN,

                Plaintiff - Appellant,

          v.

ALLSTATE INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:14-cv-03007-RBH)


Submitted:   February 16, 2017              Decided:   March 8, 2017


Before GREGORY, Chief Judge, and WILKINSON and MOTZ, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Patrick J. McLaughlin, WUKELA LAW FIRM, Florence, South
Carolina, for Appellant.   R. Hawthorne Barrett, TURNER, PADGET,
GRAHAM & LANEY, P.A., Columbia, South Carolina; John S.
Wilkerson, TURNER, PADGET, GRAHAM & LANEY, P.A., Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Casey     Lynn    Jordan    appeals      the   district       court’s       order

granting summary judgment to Allstate Insurance Company on her

claims       alleging     bad     faith     refusal        to     pay,     bad     faith

handling/adjusting her claim, and breach of contract.                            We have

reviewed the record included on appeal, as well as the parties’

briefs, and we find no reversible error.                   Accordingly, we affirm

for    the    reasons    stated    by     the   district        court.     Jordan     v.

Allstate Ins. Co., No. 4:14-cv-03007-RBH (D.S.C. Aug. 16, 2016).

We    dispense    with    oral    argument      because    the     facts   and     legal

contentions      are    adequately      presented     in   the     materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2